              Case 2:18-cr-00315-RAJ Document 220 Filed 02/23/21 Page 1 of 1




 1                                                       THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                           )   No. CR18-315-RAJ
 9                                                       )
                     Plaintiff,                          )
10                                                       )   ORDER GRANTING LEAVE FOR
                v.                                       )   ADDITIONAL DEFENSE MOTION
11                                                       )   AND BRIEFING SCHEDULE
     GIZACHEW WONDIE,                                    )
12                                                       )
                     Defendant.                          )
13                                                       )
14          THE COURT has reviewed Defendant’s unopposed motion for leave to file an

15   additional motion after the January 19, 2021 motions deadline. The Court has also

16   reviewed relevant records and filings in this case.

17          IT IS NOW ORDERED that Defendant’s motion (Dkt. # 213) is GRANTED.

18   The defense may file an additional motion no later than March 1, 2021. The

19   government’s response is due by March 8, 2021, and the defense reply is due by

20   March 10, 2021.

21          DATED this 23rd day of February 2021.

22
23
                                                              A
                                                              The Honorable Richard A. Jones
24                                                            United States District Judge
25
26

                                                                      FEDERAL PUBLIC DEFENDER
       ORDER GRANTING LEAVE TO FILE MOTION                               1601 Fifth Avenue, Suite 700
       AND BRIEFING SCHEDULE                                               Seattle, Washington 98101
       (United States v. Wondie, No. CR18-315-RAJ) - 1                                (206) 553-1100
